 



Exhibit 10.2
DSW INC. SUMMARY OF DIRECTOR COMPENSATION

1.   Pursuant to the terms of the DSW Inc. 2005 Equity Incentive Plan (the
“Equity Incentive Plan”), each director who is not a member of management of DSW
or Retail Ventures, Inc. receives:

  •   An annual retainer of $110,000; and     •   An additional annual retainer
for committee service for each committee on which such director serves (provided
that the committee chairs do not receive such additional retainer) as follows:

  •   Audit Committee — $15,000     •   Compensation Committee — $11,500     •  
Nominating and Corporate Governance Committee — $7,500

The annual retainers shall be paid as follows:

  •   One-half in cash, payable in quarterly installments on the last day of
each fiscal quarter; and     •   One-half in stock units, payable on the date of
each annual meeting of the shareholders for the purpose of electing directors,
determined by dividing the amount of the retainer to be paid in stock units by
the “Fair Market Value” of a share of “Stock” on the “Grant Date” pursuant to
Section 7.01[3] of the Equity Incentive Plan.

2.   The Chairman of the Nominating and Corporate Governance Committee receives
an additional annual cash retainer of $20,000, payable in quarterly installments
of $5,000 on the last day of each fiscal quarter, for service as the Chair of
the Nominating and Corporate Governance Committee.

3.   The Chairman of the Compensation Committee receives an additional annual
cash retainer of $30,000, payable in quarterly installments of $7,500 on the
last business day of each fiscal quarter, for service as the Chair of the
Compensation Committee.

4.   The Chairman of the Audit Committee receives an additional cash retainer of
$35,000, payable in quarterly installments of $8,750 on the last business day of
each fiscal quarter, for service as the Chair of the Audit Committee.

5.   Non-management directors may elect to have any of their cash retainers paid
in the form of stock units in lieu of cash.

6.   For fiscal 2007, each non-management director shall receive an additional
stock grant equal to $5,000.

